Name: Commission Regulation (EEC) No 1691/88 of 16 June 1988 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1988/89 and amending Regulation (EEC) No 650/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 151 /3317. 6. 88 COMMISSION REGULATION (EEC) No 1691/88 of 16 June 1988 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1988/89 and amending Regulation (EEC) No 650/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1754/87 (6), lays down certain detailed rules for the application of the STM in the seed potato sector ; Whereas under the terms of Article 2 of Regulation (EEC) No 574/86 the rights deriving from STM licences are transferable ; whereas however in the case of seed potatoes they should, in order to improve the monitoring of trade, be made non-transferable ; Whereas in order to permit a steadier flow of supplies to the Spanish market the period of validity of STM licences should be reduced ; whereas Regulation (EEC) No 650/86 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 81 (4) and 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (STM) ('), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Whereas Article 83 of the Act of Accession provides that a forward estimate is to be drawn up at the start of each marketing year on the basis of production and consumption estimates in Spain of seed potatoes subject to the supplementary mechanism applicable to trade ; whereas indicative ceilings were fixed for the period up to 30 September 1987 ; whereas successive indicative ceilings must reflect a certain steady progress in relation to traditional trade flows ; whereas the estimates thus drawn up for the 1988/89 marketing year require the indicative ceiling below ; HAS ADOPTED THIS REGULATION : Article 1 The indicative ceiling for imports into Spain of certified seed potatoes falling within CN code 0701 10 00 shall be 21 381 tonnes for the period 1 October 1988 to 30 September 1989 . Article 2 Article 4 ( 1 ) of Regulation (EEC) No 650/86 is hereby amended as follows : 1 . The word 'four' is replaced by 'two'. 2. The following sentence is added : The rights deriving from licences shall not be transferable.' Article 3 This Regulation shall enter into force on 1 October 1988 . Whereas Regulation (EEC) No 569/86 lays down the general rules for the application of the supplementary mechanism applicable to trade and Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 2159/87 (4), lays down certain detailed rules for the application of that mechanism ; Whereas Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes (*), as amended by Regulation (EEC) No (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 201 , 24. 7. 1986, p. 3 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 202, 23 . 7. 1987, p. 30 . 0 OJ No L 60, 1 . 3 . 1986, p. 58 . ( «) OJ No L 166, 25. 6 . 1987, p. 12. No L 151 /34 Official Journal of the European Communities 17. 6 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1988 . For the Commission Frans ANDRIESSEN Vice-President